Citation Nr: 0119446	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1964.  He died on July [redacted], 1993.  The appellant is his widow.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim to reopen a 
claim for service connection for the cause of the veteran's 
death.  In December 2000, the Board of Veterans' Appeals 
(Board) granted the claim to reopen and remanded the case for 
further development.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in July 
1993 and that the immediate cause of death was renal 
failure/hyperkalemia due to or as a consequence of multi-
system organ failure/sepsis due to or as a consequence of 
post-operative coronary bypass and aortic arch aneurysm 
repair.  A July 1993 necropsy protocol noted that the cause 
of death was arrhythmias, probably secondary to previous 
myocardial damage.

2.  At the time of his death, the veteran's sole service-
connected disability was hearing loss, left ear, rated 0 
percent disabling.

3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that the veteran's 
death was related to syphilis, a disorder she contends was 
aggravated in service.  She asserts that many of the 
veteran's medical problems, including his renal failure, 
hyperkalemia, cardiovascular-renal disease, aortic aneurysm, 
atherosclerosis, and severe coronary disease, were linked to 
his syphilis.  

The December 2000 Board remand advised the appellant that 
there was a significant change in the law during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appellant was advised of the notification and development 
action required by the VCAA, and the RO was directed in the 
remand to ensure that the new notification requirements and 
development procedures contained in the VCAA were fully 
complied with and satisfied.  

In this regard, the Board finds that the requirements of the 
VCAA have been satisfied.  As noted above, the appellant was 
advised of the change in the law in the Board remand.  In 
addition, the RO sent the appellant a letter dated January 
30, 2001, which provided her information as regards what she 
needed to know about her claim, what the VA would do, and 
what she could do to assist the VA with her claim.

The Board also finds that all development action required by 
the VCAA has been performed.  The record contains the service 
medical records; private treatment records; the death 
certificate; the autopsy report; written statements from 
private physicians; written statements from VA physicians, 
including an opinion solicited from the Veteran's Health 
Administration (VHA); medical treatise evidence; and written 
statements prepared by the appellant and her representative.  
The claim was denied on the merits by the RO.  The appellant 
has not made the VA aware of any records relevant to the 
present claim that have not been associated with the claims 
folder.  Thus, as sufficient data exists to address the 
merits of the aforementioned claim, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the appellant in the development of the claim.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2000).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (2000).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death."  Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The Board must determine whether the evidence supports the 
claim or if it is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence of record.  Service 
medical records show that the veteran was assessed with early 
latent syphilis in a July 1944 pre-induction examination.  
The onset was noted to be April 24, and the duration was 6 
months.  Fourteen intravenous treatments and 6 intramuscular 
treatments were noted.  A spinal tap in July 1944 was 
negative.  The examination noted that there was no evidence 
of cardiovascular or visceral syphilis and no evidence of 
central nervous system syphilis.

In September 1946, a clinical record noted "new" primary 
syphilis manifested by a penile ulcer and positive laboratory 
testing.  He was treated with penicillin.  Another record at 
that time noted that the veteran had a history of syphilis in 
1939.  Subsequent service medical records, including his May 
1964 retirement examination, showed no complaints, treatment 
or diagnosis of syphilis.

Private medical records dated in August and September 1980 
which showed no complaints, treatment or diagnosis of 
syphilis were also associated with the claims folder.  April 
1992 private medical records diagnosed atherosclerotic heart 
disease with ascending dissecting aortic aneurysm.  The 
records show that the veteran was not a candidate for 
surgery.  A history of syphilis was noted, status post 
penicillin therapy in the 1940s.  An April 1992 written 
statement from D. L. Jeffery, M.D., noted that the etiology 
of the aneurysm "may represent a chronic dissection, or more 
likely, since it involves the ascending aorta, an 
atherosclerotic aneurysm with laminated thrombus."  Stable 
aortic aneurysm was noted in an August 1992 VA examination 
report and a September 1992 computer tomography (CT) noted an 
ascending thoracic aneurysm.

The veteran's death certificate showed that the veteran died 
in July 1993 and that the immediate cause of death was renal 
failure/hyperkalemia due to or as a consequence of multi-
system organ failure/sepsis due to or as a consequence of 
post-operative coronary bypass and aortic arch aneurysm 
repair.  An autopsy was performed which diagnosed severe 
aortic atherosclerosis, including aortic dissection and 
aortic aneurysm, and reported that "[t]he cause of death was 
arrhythmias, probably secondary to previous myocardial 
damage."  A November 1996 written statement from S. J. 
Heckel, P.A., after reporting that the veteran was treated 
for early, latent, syphilis in August 1944, noted "common 
cause for aortic aneurysms years later."

The Board has also reviewed materials copied from THE COLUMBIA 
UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS COMPLETE HOME MEDICAL GUIDE 
(Donald F. Tapley, M.D., et al. eds., 3rd rev. ed.), The 
PHYSICIAN'S DESK REFERENCE (53rd ed. 1999), THE MERCK MANUAL (16th 
ed.), and CURRENT MEDICAL DIAGNOSES AND TREATMENT (Lawrence M. 
Tierney et al. eds., 38th ed. 1999).  These records noted 
that aortic aneurysms could be a symptom of late syphilis.  
In addition, the Board has reviewed materials provided by the 
appellant which were printed off the internet.

Pertinent evidence also includes an April 2000 private 
medical report, which included a summary of medical records 
case review; a list of diagnoses; a natural history of 
syphilis infection; conclusions; and medical opinions, which 
included the opinion of a board-certified cardiovascular 
surgeon and a board-certified pathologist, an information 
specialist at the Center for Disease Control, and the author.  
The author of the report was D. P. Kalin, M.D., M.P.H., 
B.C.F.P., a Fellow of the American Academy of Disability 
Evaluating Physicians.  Dr. Kalin also provided a 
supplemental report dated in June 2000.

Dr. Kalin noted the opinion of the board-certified 
cardiovascular surgeon, who was not identified in the April 
2000 report, that "one would be unable to determine the 
etiology (underlying cause) of a dissecting aortic aneurysm 
during or subsequent to the operative course of treatment."  
It was also noted that "[h]aving a history of previously 
treated syphilis contributes to the distinct possibility of 
developing aortitis and weakness of the wall of the aorta 
with aneurysm formation as a consequence of tertiary 
syphilitic changes, which would be indistinguishable 
clinically from arteriovascular disease."  Dr. Kalin noted 
the opinion of the board-certified pathologist, identified as 
S. Gunasekaran, M.D., who reviewed a pathology slide and 
reportedly indicated that "a syphilitic process can not be 
ruled out as an etiologic component in addition to the 
arteriosclerotic process." 

Dr. Kalin's April and June 2000 reports concluded that the 
veteran had "latent syphilis [in service] which developed 
into late (tertiary) syphilis, including but not limited to 
aortitis, aneurysms, and aortic regurgitation manifested by 
late lesions representing a delayed hypersensitivity reaction 
of the tissue to the organism with diffuse inflammation of an 
insidious onset . . . ."  In his June 2000 report, Dr. Kalin 
states that there is a "distinct possibility" that the 
veteran developed syphilitic aortitis of the thoracic and 
abdominal aorta.  He further opined that these problems, 
namely the arteritis of the aorta, "in conjunction with the 
development of arteriosclerosis contributed substantially and 
materially and combined with the primary causes aided and 
lent assistance to the production of death."  (emphasis in 
original).

Significantly, in Dr. Kalin's reports, he noted that 
"[o]ther than evidence of cardiomegaly and a tortuous 
thoracic aorta in a chest x-ray during 1989, additional 
follow-up or diagnostic studies with regard to evaluation of 
preexisting syphilis appear to have been non-existent in the 
medical record; blood chemistry, including lipid levels, is 
also unavailable for evaluation."  

Pursuant to the Board's December 2000 remand, a VA physician 
prepared a medical opinion report in February 2001.  The 
physician stated that the claims folder had been reviewed in 
entirety.  The physician provided the following medical 
history:

[The veteran] served in the military from 
1944 until 1964.  His military career was 
remarkable for multiple sexually acquired 
diseases including gonorrhea and 
syphilis.  He initially presented in 
April of 1944 with a penile lesion for 
which darkfield examination revealed 
findings consistent with Treponema 
pallidum, i.e., syphilis.  There is 
documentation of two further sexually 
transmitted diseases occurring from 1944 
until 1949.  A lumbar puncture was 
performed in July 1944, with no evidence 
of urologic involvement.  In August 1946, 
a recurrent primary penile lesion was 
noted.  At that time, darkfield 
examination was again positive for 
syphilis and he was treated again with 
penicillin.  In June 1958, the veteran 
again developed a primary penile lesion 
consistent with syphilis.  On exit 
medical examination dated May 26, 1964, 
the veteran denied the history of 
sexually transmitted diseases or syphilis 
despite his recurrent previous treatment.

It was not until April 1992 that the 
patient developed an ascending dissecting 
aneurysm measuring 5.3 cm [centimeters] 
in diameter noted upon echocardiogram and 
confirmed on cardiac catheterization.  
Repeat X-ray dated August 14, 1992, 
revealed enlargement of thoracic aneurysm 
to 6 cm.  Surgical treatment was graft 
replacement of the ascending aorta arch 
and proximal descending aorta was 
performed, as well as coronary artery 
bypass grafting of three vessels, as the 
veteran has wall motion abnormalities 
consistent with coronary disease.  
Reoperative exploration secondary to 
persistent bleeding was performed on June 
28, 2000 [sic] during which time patient 
became hypotensive with a neurologic 
insult.  Hospital course is immediately 
followed by multi-organ failure with 
sepsis and death.

PAST MEDICAL HISTORY:  Significant for 
coronary artery disease.  [Claims folder] 
notes typical symptoms of congestive 
heart failure with dyspnea on exertion, 
pedal edema, paroxysmal nocturnal 
dyspnea, and nocturia in April 1992.  A 
concomitant abdominal aortic aneurysm 
measuring 11.6 cm has also been noted.

The physician noted that the veteran's social history was 
remarkable for longstanding alcohol and tobacco use.  His 
impressions were as follows:

1.  Recurrent primary syphilis.  The 
patient [sic] military career was 
remarkable for multiple recurrent primary 
sexually acquired syphilis affecting his 
genitals, which was treated with both 
intramuscular and intravenous penicillin 
accordingly.  After his initial treatment 
with intravenous penicillin, there is no 
evidence of dissemination on examination 
to involve other organs other than 
genitals.  Of note: cardiolipin micro 
flocculation dated May 26, l964, revealed 
no evidence of reaction, which is a 
common screen examination for syphilis.  
Though the patient had recurrent primary 
lesion consistent with syphilis all of 
which were treated appropriately without 
evidence of long-term or tertiary 
involvement.

2.  The patient [had] severe coronary 
artery disease for which he [was] status 
post myocardial infarction with 
associated symptoms of congestive heart 
failure.  Revascularization procedure 
performed June 25, 1998 [sic] was 
unsuccessful, which is likely in part 
related to his multiple medical problems.  
Syphilis does not cause arteriosclerotic 
coronary artery disease, though syphilis 
may produce narrowing of the coronary 
ostia.  This did not occur in the 
patient, rather he [had] a diffuse 
arteriosclerosis of his coronary artery 
disease likely consistent with 
longstanding tobacco use.

3.  Though the patient [did] have an 
extensive thoracic aortic aneurysm, I 
believe the concomitant findings of a 
coexisting, but separate abdominal aortic 
aneurysm, peripheral vascular disease, in 
the setting of his long standing smoking 
history is most likely consistent with a 
long-standing arteriosclerosis (induced 
aortic aneurysm) rather than syphilis.  
Military records though remarkable for 
recurrent primary syphilis revealed no 
evidence of secondary or tertiary 
involvement.

In response to questions posed in the Board's remand, the 
physician stated, "In my opinion syphilis was neither the 
immediate nor the underlying cause nor etiologically related 
to cause of death."  He also concluded that, "In my opinion 
syphilis did not contribute substantially or material[ly] to 
death, combine[] to cause death or aid[ed] or len[t] 
assistance to the production of death."  The physician 
opined that, "it is not likely that syphilis or residuals 
thereof underwent a chronic or permanent worsening during the 
veteran's active military duty."  Finally, he stated that it 
was "as likely as not that [syphilis or residuals thereof] 
had its onset in the service."  He found this to be true 
because, while he acknowledged that the veteran "had primary 
syphilis prior to his military career," he also found that 
the veteran had "multiple recurrent primary episodes [of 
syphilis in service]; each of which were individually 
contacted and each of which were appropriately treated with 
adequate antibiotic therapy."  He also noted that "[a]t the 
time of discharge [the veteran] had no evidence of active or 
residual syphilis."

In light of the complexity of the medical issues involved in 
this appeal as well as the conflicting opinions concerning 
whether the veteran's death was related to the syphilis he 
had in service, in May 2001, the Board requested a VHA 
opinion which addressed that question.  See 38 C.F.R. 
§ 20.901, 20.902 (2000).  The subsequent May 2001 VHA opinion 
was prepared by D. R. Dufour, M.D., Chief, Pathology and 
Laboratory Medicine Service; Professor of Pathology, George 
Washington University Medical Center; and Adjunct Professor 
of Pathology, Uniformed Services University of the Health 
Sciences.  

Dr. Dufour cited 4 references in his opinion.  Reference 1 is 
M. A. COADY, J. A. RIZZO, U. GOLDSTEIN & J. A. ELEFIERADES, NATURAL 
HISTORY, PATHOGENESIS, AND ETIOLOGY OF THORACIC AORTIC ANEURYSMS AND 
DISSECTIONS.  Reference 2 is S. A. Larsen, V. Pope & T. J. 
Quinn, Immunologic methods for the diagnosis of spriochetal 
diseases, in MANUAL OF CLINICAL LABORATORY IMMUNOLOGY 467-76 (N. R. 
Rose, E. Conway de Macario, J. L. Fahey, H. Friedman & G. M. 
Penn, eds., 14th ed. 1992).  Reference 3 is M. B. Smith, R. 
T. Hayden, D. H. Persing, & G. L. Woods, Spirochete 
infections, in CLINICAL DIAGNOSIS AND MANAGEMENT BY LABORATORY METHODS 
1131-43 (J. B. Henry, ed., 20th ed. 2001).  Reference 4 is F. 
J. Schoen, Blood Vessels, in ROBBINS PATHOLOGICAL BASIS OF DISEASE 
467-516 (R. S. Cotran, V. Kumar & S. L. Robbins, eds., 5th 
ed. 1994).

Dr. Dufour provided the following history after reviewing the 
medical record:

[I]it is clear that [the veteran] had 
multiple episodes of penile and/or 
uretheral disease, and on several 
occasions (including at his entrance 
examination) had darkfield microscopy 
positive for spirochetes.  A serologic 
test for syphilis was positive in this 
early stage of disease.  Thus, there is 
documented proof that he acquired 
syphilis both before his entry into 
service and re-acquired the disease 
during the time he was on active duty.  
The initial episode apparently occurred 
in April of 1944 and was treated with 
injections (apparently of bismuth) in 
July of 1944.  A diagnosis of early 
latent syphilis was made at that time.  
Serologic tests for syphilis were 
positive at this time as well.  In 
September of 1946, a new episode of 
syphilis was documented (with a penile 
ulcer, positive darkfield exam, and 
positive serology); treatment consisted 
of 8 million units of penicillin.  At 
that time, a history of syphilis 
occurring in 1939 (before availability of 
penicillin) was elicited from the veteran 
and documented in the notes.  After 
treatment with penicillin, he developed a 
Herxheimer reaction.  In 1947, a repeat 
serologic test for syphilis was negative.  
In June of 1958, another penile lesion 
was noted darkfield examination was 
performed and was negative for 
spirochetes. Several other serologic 
tests for syphilis were documented in 
July of 1944, 1945, 1946, 1947, 1949, 
1951, 1956, 1961, 1963, and 1964 (at the 
time of discharge from  the service).

In 1992, the veteran was admitted 
complaining of shortness of breath and 
fatigue.  At that time, a previous chest 
X-ray (taken in 1989) was reviewed and 
was interpreted as showing tortuosity of 
the aorta, consistent with a thoracic 
aortic aneurysm.  A CT scan done in April 
of 1992 revealed aneurysmal dilatation of 
the ascending and transverse aorta, 
extending into the proximal descending 
aorta.  Mural thrombosis was noted, but 
there was no mention of aortic dissection 
in the report.  A cardiac catheterization 
revealed 90% stenosis of the first septal 
perforator branch of the left anterior 
descending coronary artery, 80% stenosis 
of the left circumflex, and completed 
occlusion of the right coronary artery.  
There is no mention of occlusion of the 
ostia.  The  proximal left anterior 
descending coronary artery and proximal 
right coronary artery were noted to be 
free of occlusion.  An echocardiogram 
performed the next day revealed a dilated 
aortic root and mild aortic 
regurgitation.  In June of 1993, he again 
complained of shortness of breath and 
underwent surgical repair of the aortic 
aneurysm, along with coronary artery 
bypass grafting, there is no report of 
the pathologic examination of the 
specimen included in the file.  On June 
25; he required re-exploration for 
bleeding the next day.  Post operatively 
he developed sepsis, respiratory failure, 
and acute renal failure, and had a 
cardiac arrest on July [redacted], 1993.

Among the laboratory tests performed 
during his terminal admission was a 
serologic test for syphilis.  His RPR was 
positive at a dilution of 1:4, and a 
specific treponemal test, the FTA, was 
negative.

The autopsy revealed evidence of remote 
myocardial infarction of the posterior 
wall of the left ventricle (due to 
occlusion of the right coronary artery), 
cardiomegaly, and severe atherosclerosis 
of the aorta with an 11 x 6 cm  aneurysm 
of the abdominal aorta.  There was 
dissection of the aorta extending for 
10.5 cm without evidence of rupture.

In response to the Board's question whether syphilis either 
caused or contributed substantially or materially to cause 
death, Dr. Dufour responded:

There is no question that this patient 
had primary syphilis, and at one time in 
his care was diagnosed as having early 
latent syphilis.  He did receive a 
complete course of penicillin in 1946, 
which should have been adequate to treat 
latent syphilis, but in some cases 
treatment failures do occur.  His cause 
of death was directly related to 
complications of replacement of his 
thoracic aortic aneurysm, and syphilis 
can cause aortic aneurysms.  This has led 
to the speculation, in the letter  from 
Dr. Kalin, that syphilis was the cause of 
his aneurysm.  Certainly, the location of 
the aneurysm (in the ascending and 
transverse aorta) and the association 
with aortic valvular regurgitation are 
consistent with syphilitic aortic 
aneurysm.  In the pre-antibiotic era, 75% 
of aneurysms in this location were caused 
by syphilis.  However, as early as 1964, 
a paper referenced in the review by Coady 
(reference 1) inticated [sic] that 
syphilis was the cause of only 20% of 
thoracic aortic aneurysms, and Schoen 
(reference 4) indicates that syphilis is 
now a "rare" cause of thoracic aortic 
aneurysms, with atherosclerosis being the 
most common cause currently.  There are 
several distinctive morphologic features 
seen in syphilitic aneurysms.  First, 
syphilis causes an obliterative 
endarteritis, characterized by 
inflammation of the wall of small blood 
vessels in the media of the aorta.  This 
leads to extensive  replacement of the 
media by fibrous scar formation.  
Although the slides were not available to 
me for review, the pathologic review 
cited by Dr. Kalin indicates that there 
was fibrosis of the intima and chronic 
inflammation of the adventitia.  There is 
no mention of fibrosis involving the 
media, and no mention of endarteritis 
being present.  Syphilis also causes 
extensive distortion of the endothelial 
surface of the aorta; (termed "tree 
barking"); this was not noted in any of 
the reports.  The veteran also had severe 
coronary and aortic atherosclerosis, and 
he also had an abdominal aortic aneurysm, 
virtually always due to atherosclerosis.  
Atherosclerosis typically starts in the 
intima, and causes only secondary changes 
in the media.  Thus, there is ample 
evidence that he has a disease process 
that can cause thoracic aneurysms 
(atherosclerosis), and  no pathologic 
evidence for syphilitic involvement of 
the aorta.

The serologic tests in this case also 
provide strong evidence against a 
diagnosis of latent syphilis.  While his 
serologic test for syphilis was positive 
at the time of entry into service, it 
rapidly became negative, a finding not 
expected in latent syphilis (references 2 
and 3).  A rapid fall in titers is, 
however, typical of successfully treated 
primary syphilis.  A four-fold fall in 
titers by 12 months after start of 
therapy is a good indication of 
successful cure of early syphilis 
(reference 3).  At his terminal 
admission, he did have a weakly positive 
non-specific (RPR) serologic test for 
syphilis, while the more specific 
antibody test for syphilis, the FTA-ABS, 
was negative.  (The RPR is a much more 
sensitive and standardized form of test 
for syphilis that the Khan tests 
performed during the time the veteran was 
in the military.)  These results are not 
consistent with late latent or tertiary 
syphilis.  In that condition, while the 
RPR may still be positive, the more 
specific treponemal tests (such as FTA-
ABS) will also be positive.  For example, 
96% of patients with late syphilis will 
still have a positive FTA ABS (reference 
3).  The  RPR may remain positive for 
many years after successful treatment of 
syphilis (references 2 and 3).

In summary, these [sic] is good evidence 
to support that his cause of death, 
thoracic aortic aneurysm, was caused by 
atherosclerosis, and no evidence to 
support that it was caused by syphilis.

Dr. Dufour also stated that "[s]ince syphilis did not 
contribute to his cause of death, it was not the immediate or 
underlying cause of death."

Based upon a review of the entire record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death.  
As an initial matter, the appellant does not contend, and the 
evidence does not show, that the veteran's sole service-
connected disability, left ear hearing loss, either caused or 
contributed substantially or materially to the veteran's 
death.

As regards the appellant's assertions that the veteran had 
syphilis in service, the Board agrees.  While the appellant 
has argued that the veteran's syphilis was aggravated in 
service, the Board finds instead, based on the medical 
evidence, and in particular the February 2001 VA medical 
opinion, that the veteran had multiple recurrent primary 
episodes of syphilis which had their onset in the service.

However, the question in this case is whether the veteran's 
syphilis in service was either the primary cause of death or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
For the reasons expressed below, the Board finds that a 
preponderance of the evidence shows that the veteran's 
syphilis was neither the primary cause nor a contributory 
cause of death.  

The Board notes that the material evidence which is favorable 
to the appellant is:  (1) the opinion of Mr. Heckel that 
syphilis is a common cause for aortic aneurysms; (2) the 
medical opinion of Dr. Kalin that the latent syphilis in 
service developed into late or tertiary syphilis which caused 
his cardiovascular problems, including his aortic aneurysms, 
which led to his death; and (3) the medical treatise evidence 
the appellant provided which shows that aneurysms can be 
diagnostic of late (tertiary) syphilis. 

Second, the Board notes that the material evidence which is 
unfavorable to the appellant is:  (1) the medical opinion of 
Dr. Jeffery that the etiology of the veteran's aortic 
aneurysm was "more likely" atherosclerosis; (2) the 
February 2001 VA medical opinion that concluded that syphilis 
was neither the immediate nor the underlying cause nor 
etiologically related to cause of death; and (3) Dr. Dufour's 
May 2001 VHA opinion which found that the cause of death, 
thoracic aortic aneurysm, was caused by atherosclerosis, not 
syphilis.

The Board finds that the preponderance of the evidence is 
against the claim for several reasons.  First, the Board 
finds that of the favorable evidence listed above, two of the 
three failed to discuss the relevant post-service history at 
all, and the remaining one failed to discuss a crucial piece 
of post-service history.  Black v. Brown, 5 Vet. App. 177, 
180 (1993) (medical conclusions in medical opinions need 
support from objective medical evidence, not general 
conclusions based on a history furnished by appellant, 
unsupported by clinical evidence, which do not refer to 
significant post service medical evidence).  

The medical treatise evidence, obviously, was based on 
information that did not include a review of any records 
pertaining to the veteran.  Likewise, the statement by Mr. 
Heckel, while it notes that the veteran's records were 
carefully reviewed, failed to discuss in detail his relevant 
service and post-service medical history.  The Board finds 
Dr. Kalin's conclusions less persuasive because he did not 
discuss an important piece of relevant post-service medical 
evidence, namely the serologic testing for syphilis performed 
in August 1992, within a year prior to the veteran's death.  
According to Dr. Dufour, that testing showed that the veteran 
did not have tertiary syphilis.  Dr. Kalin based his 
favorable opinion, that the veteran had tertiary syphilis 
which led to his death, on his mistaken impression that there 
were no diagnostic tests for syphilis after 1964.  

In this regard, the Board notes that the unfavorable opinion 
of Dr. Jeffery also did not discuss in detail the certain 
aspects of the veteran's history, most significantly, his 
history of syphilis.  However, the remaining two unfavorable 
opinions discussed the relevant history in significant 
detail.  In light of the fact that only one favorable 
opinion, that of Dr. Kalin, discussed the veteran's history 
in any detail, whereas two unfavorable opinions discussed the 
veteran's detailed history, the Board finds that the 
unfavorable evidence is more probative in this regard.

The Board finds Mr. Heckel's favorable opinion less probative 
as he has less medical training than the medical 
professionals who provided the unfavorable opinions.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997) (opinion of 
veteran's wife, a nurse, was not probative because, while 
medically trained, she gave no indication that she had 
special knowledge regarding cardiology).  Mr. Heckel's 
written statement shows that he is a physician's assistant, 
not a physician.  On the other hand, all of the medical 
professionals who prepared the unfavorable medical opinions 
are physicians.  In particular, Dr. Dufour's credentials show 
that he has significant special knowledge in the field of 
pathology, as the Chief of Pathology and Laboratory Medicine 
Service at a VA Medical Center and as a member of the faculty 
of two medical schools.

The Board also finds Mr. Heckel's opinion to be less 
persuasive as it was a vague and inconclusively worded 
opinion.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(medical opinion "non-evidence" which makes a conclusory 
statement without supporting this conclusion with any kind of 
analysis).  In this regard, all Mr. Heckel's reported was 
that the veteran had syphilis, which was a "common cause for 
aortic aneurysms years later."  Mr. Heckel provided no 
rationale for his finding.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (medical opinion too speculative which said 
the respiratory problems which contributed to the veteran's 
death "could" have been precipitated by his time in a 
prisoner of war camp and which did not provide any further 
support for that conclusion).

As regards the opinions in Dr. Kalin's reports, including 
those of the board-certified cardiovascular surgeon and 
pathologist, the Board finds these opinions less probative 
than the unfavorable evidence as their opinions are vague, 
inconclusive, and without a rationale.  The cardiovascular 
surgeon stated that he could not determine the etiology of 
the aneurysm that led to the veteran's death; however, he 
also said that the veteran's history of syphilis meant that 
there was a "distinct possibility" medical problems like 
aneurysm formation resulting from tertiary syphilitic 
changes.  This opinion is not persuasive as it is vague and 
inconclusively worded and as it seems contradictory:  the 
surgeon first indicated that the etiology of the aneurysm 
could not be determined and then he stated that it was only a 
possibility that there was a relationship between an aneurysm 
and tertiary syphilitic changes.  Further, the surgeon 
indicated that the syphilitic changes would be 
indistinguishable clinically from arteriovascular disease.  
The opinion of the board-certified pathologist, reportedly 
indicated that "a syphilitic process can not be ruled out as 
an etiologic component in addition to the arteriosclerotic 
process."  Likewise, this opinion is vague and inconclusive.  
Further, there are no rationales for these findings in the 
report.

As regards Dr. Kalin's own conclusions, the Board also finds 
them less probative because they are vague, inconclusive, and 
without a rationale.  The Board finds Dr. Kalin's conclusion 
that there is a "distinct possibility" that the veteran 
developed syphilitic aortitis of the thoracic and abdominal 
aorta unconvincing because his conclusion is far from 
definitive.  In addition, he admits, essentially, that his 
conclusion that the veteran's syphilis in service developed 
into late (tertiary) syphilis which caused his death was not 
substantiated by the record because he did not uncover any 
diagnostic testing for syphilis after 1989.

On the other hand, the Board finds highly probative the 
opinion of the February 2001 VA examiner.  This is so, first, 
because the examiner clearly reviewed all the evidence of 
record as he noted in his report.  Second, he discussed the 
relevant history, which covered several paragraphs in his 
report.  Third, he was a physician and thus had the requisite 
medical knowledge.  Fourth, his opinions were phrased in 
clear terms, as when he stated, "In my opinion syphilis was 
neither the immediate nor the underlying cause nor 
etiologically related to cause of death."  Fifth, his 
conclusions were based upon the medical evidence and he 
provided rationales for his opinions.  For example, he 
explained that "[t]hough the patient [did] have an extensive 
thoracic aortic aneurysm, I believe the concomitant findings 
of a coexisting, but separate abdominal aortic aneurysm, 
peripheral vascular disease, in the setting of his long 
standing smoking history is most likely consistent with a 
long-standing arteriosclerosis (induced aortic aneurysm) 
rather than syphilis."

Likewise, the Board finds highly probative Dr. Dufour's May 
2001 opinion.  This is so, first, because he clearly reviewed 
all the evidence of record as he referenced numerous records, 
including Dr. Kalin's report, in his opinion.  Second, he 
discussed the relevant history, which covered several 
paragraphs in his report.  Third, based on the credentials 
provided in all the medical opinions, the Board finds that 
Dr. Dufour is the most qualified to render an opinion on this 
matter.  Only Dr. Dufour is a specialist in pathology and is 
on the faculty of several medical schools.  Fourth, his 
opinions were phrased in clear terms, as when he stated that 
there was "good evidence to support that [the veteran's] 
cause of death, thoracic aortic aneurysm, was caused by 
atherosclerosis, and no evidence to support that it was 
caused by syphilis."  

Fifth, his conclusions were based not only upon the medical 
evidence in the claims folder, but also upon medical treatise 
evidence.  Significantly, he incorporated the treatise 
findings as support for his opinions, as opposed to simply 
listing them in his report.  For example, he noted that, 
while in the past many aortic aneurysms were caused by 
syphilis, the most recent medical treatises show that such 
syphilitic aortic aneurysms are now "rare."  This finding 
is significant as most of the favorable medical evidence used 
the relationship between syphilis and aortic aneurysms as the 
linchpin to support the conclusion that the veteran's death 
was related to syphilis.  

Dr. Dufour also used the medical evidence, including the 
pathologic review cited by Dr. Kalin and the serologic tests, 
to support his conclusion.  In this regard, the Board notes 
that Dr. Dufour's opinion mistakenly referred to the August 
1992 serologic testing as occurring in the veteran's terminal 
hospitalization, when in fact it occurred several months 
before the veteran's final hospitalization.  However, the 
Board finds that this discrepancy does not signify as, 
regardless, the August 1992 testing shows that the veteran 
did not have latent or tertiary syphilis in the year 
preceding his death.  This finding is also significant as the 
favorable medical evidence, namely Dr. Kalin's report, used 
the possibility of tertiary syphilis as a critical element to 
support his conclusion that the veteran's death was related 
to syphilis.  As the Board finds Dr. Dufour's medical opinion 
to be the most well-reasoned, the most thorough, and the most 
complete, it finds that his May 2001 VHA opinion is the most 
probative medical opinion in this case.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  The Board bases its decision 
on its finding that the unfavorable medical evidence, 
particularly the February 2001 VA medical opinion and Dr. 
Dufour's May 2001 VHA opinion, is more probative and more 
persuasive for the reasons stated above.  Thus, the Board 
concludes that the veteran's syphilis in service neither 
caused nor contributed substantially or materially to cause 
his death.  

As the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

